RESOLUCIÓN
Transcurrido ya el término de suspensión de un (1) mes del ejercicio de la notaría de la Leda. Marylin R. Llanis Menéndez, decretado mediante una opinión per curiam y Sentencia de 31 de octubre de 2008 (In re Llanis Menéndez *477I, 175 D.P.R. 22 (2008)), y en vista de que la Oficina de Inspección de Notarías nos ha informado que aprobó la obra notarial el 26 de enero de 2009, se accede a la Solici-tud de Reinstalación al Ejercicio de la Notaría, a partir de la notificación de la presente Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo